SILVERLIGHT, Judge
MEMORANDUM OPINION
This action for debt is before the Court of plaintiff’s Motion for Default and Summary Judgment.
Defendant executed a promissory note in favor of plaintiff or Veletia V. Milligan to obtain a personal loan. Plaintiff filed this suit alleging that defendant has defaulted in the repayment of said note. Defendant has not answered, and plaintiff moves this Court for “Entry of Default and Summary Judgment against defendant pursuant to Fed. R. Civ. P. 55 and 56.”1
Plaintiff furthermore filed an Affidavit for Attorney’s Fees and Costs, although no motion for same appears of record. The Court has taken notice of counsel’s request for $799.00 representing the amount due counsel under a contingent fee agreement between plaintiff and counsel. In the affidavit plaintiff’s counsel asserts that the subject matter of this suit is neither complex nor novel. Also, due to the fact that the promissory note was signed and witnessed, recovery on same was almost certain. Following the guidelines of Lindy Bros. Builders, Inc. of Phila. v. American Radiator & Standard Sanitary Corp., 487 F.2d 161 (C.A.3d 1973), the Court will allow attorney’s fees of $600.00, representing six (6) hours of past and future preparation and presentation of plaintiff’s cause of action claimed by counsel, at a billing rate of $100.00 per hour. Also, the Court will award costs in the amount of $20.00, representing reimbursement for the filing of the complaint and execution of process. Plaintiff’s request for $10.00 reimbursement for xerox expenses will be denied as such is an ordinary office expense and as such is not proper for an award of costs.
ORDER
For the reasons expressed in the Memorandum Opinion filed herein on even date herewith, it is
ORDERED that plaintiff’s Motion for Default Judgment be, and the same hereby is, GRANTED, and it is further
ORDERED that attorney’s fees, in the amount of $600.00, and costs, in the amount of $20.00, be, and the same hereby is, GRANTED.

 The proper motion would be one for Entry of Judgment by Default pursuant to 5 V.I.C. App. IV, Rule 48, and will be treated accordingly.